OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3615 Madison Mosaic Equity Trust (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711 (Address of principal executive offices)(Zip code) W. Richard Mason Madison/Mosaic Legal and Compliance Department 8777 N. Gainey Center Drive, Suite 220 Scottsdale, AZ 85258 (Name and address of agent for service) Registrant's telephone number, including area code: 608-274-0300 Date of fiscal year end: December 31 Date of reporting period: September 30, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1. Schedule of Investments Investors Fund – September 30, 2012 COMMON STOCK - 95.1% Shares Value (Note 1) Consumer Discretionary - 13.1% CarMax Inc.* Lowe's Cos. Inc. NIKE Inc. , Class B Target Corp. Walt Disney Co./The Consumer Staples - 13.4% Coca-Cola Co./The Diageo PLC, ADR Mondelez International Inc.* Nestle S.A., ADR PepsiCo Inc. Energy - 6.2% Apache Corp. Occidental Petroleum Corp. Schlumberger Ltd. Financials - 18.9% Berkshire Hathaway Inc., Class B* Brookfield Asset Management Inc. Franklin Resources Inc. M&T Bank Corp. Markel Corp.* Northern Trust Corp. US Bancorp Health Care - 10.3% Becton Dickinson & Co. Johnson & Johnson Laboratory Corp. of America Holdings* Industrials - 14.8% 3M Co. CH Robinson Worldwide Inc. Copart Inc.* Jacobs Engineering Group Inc.* Norfolk Southern Corp. United Parcel Service Inc., Class B Information Technology - 18.4% Accenture PLC, Class A Google Inc., Class A* Microsoft Corp. Oracle Corp. QUALCOMM Inc. Visa Inc., Class A Total Common Stock (Cost $28,754,200) Repurchase Agreement - 6.3% With U.S. Bank National Association issued 9/28/12 at 0.01%, due 10/1/12, collateralized by $644,614 in Fannie Mae Pool #254725 due 5/1/33 and $1,693,139 Ginnie Mae Series GNR 2004-19 due 3/20/34.Proceeds at maturity are $2,291,928 (Cost $2,291,926) TOTAL INVESTMENTS - 101.4% (Cost $31,046,126) NET OTHER ASSETS AND LIABILITIES - (1.4%) TOTAL ASSETS - 100% *Non-income producing ADR-American Depository Receipt PLC-Public Limited Company Mid-Cap Fund – September 30, 2012 COMMON STOCK - 93.4% Shares Value (Note 1) Consumer Discretionary - 22.4% Advance Auto Parts Inc. Bed Bath & Beyond Inc.* CarMax Inc.* Discovery Communications Inc., Class C* Liberty Global Inc., Class C* Omnicom Group Inc. Tiffany & Co. TJX Cos. Inc. Consumer Staples - 3.8% Brown-Forman Corp., Class B McCormick & Co. Inc. Energy - 7.4% Ensco PLC, ADR EOG Resources Inc. Noble Corp. World Fuel Services Corp. Financials - 23.9% Arch Capital Group Ltd.* Brookfield Asset Management Inc. Brown & Brown Inc. Glacier Bancorp Inc. Leucadia National Corp. M&T Bank Corp. Markel Corp.* WR Berkley Corp. Health Care - 8.8% DENTSPLY International Inc. Laboratory Corp. of America Holdings* Techne Corp. Industrials - 16.4% CH Robinson Worldwide Inc. Copart Inc.* IDEX Corp. Jacobs Engineering Group Inc.* Ritchie Bros Auctioneers Inc. Wabtec Corp. Information Technology - 6.5% Amphenol Corp., Class A MICROS Systems Inc.* Western Union Co./The Materials - 4.2% Ecolab Inc. Valspar Corp. Total Common Stock (Cost $125,786,631) Repurchase Agreement - 6.8% With U.S. Bank National Association issued 9/28/12 at 0.01%, due 10/1/12, collateralized by $3,398,010 in Fannie Mae Pool #254725 due 5/1/33 and $8,925,191 Ginnie Mae Series GNR 2004-19 due 3/20/34.Proceeds at maturity are $12,081,641 (Cost $12,081,631) TOTAL INVESTMENTS - 100.2% (Cost $137,868,262) NET OTHER ASSETS AND LIABILITIES - (0.2%) TOTAL ASSETS - 100% *Non-income producing ADR-American Depository Receipt PLC-Public Limited Company Disciplined Equity Fund – September 30, 2012 COMMON STOCK - 97.2% Shares Value (Note 1) Consumer Discretionary - 11.4% CarMax Inc.* Discovery Communications Inc., Class C* Lowe's Cos. Inc. NIKE Inc. , Class B Omnicom Group Inc. Target Corp. TJX Cos. Inc. Walt Disney Co./The Consumer Staples - 11.4% Coca-Cola Co./The Costco Wholesale Corp. Diageo PLC, ADR Mondelez International Inc.* Nestle S.A., ADR PepsiCo Inc. Energy - 10.3% Apache Corp. Chevron Corp. ConocoPhillips Occidental Petroleum Corp. Schlumberger Ltd. Financials - 13.8% Berkshire Hathaway Inc., Class B* Brookfield Asset Management Inc. Franklin Resources Inc. M&T Bank Corp. Markel Corp.* Northern Trust Corp. US Bancorp Health Care - 11.0% Becton Dickinson & Co. Johnson & Johnson Laboratory Corp. of America Holdings* Novartis AG, ADR Stryker Corp. UnitedHealth Group Inc. Industrials - 10.6% 3M Co. CH Robinson Worldwide Inc. Copart Inc.* Emerson Electric Co. Jacobs Engineering Group Inc.* Norfolk Southern Corp. United Parcel Service Inc., Class B Information Technology - 20.3% Accenture PLC, Class A Apple Inc. Automatic Data Processing Inc. Google Inc., Class A* Microsoft Corp. Oracle Corp. QUALCOMM Inc. Visa Inc., Class A Western Union Co./The Materials - 3.5% Ecolab Inc. International Flavors & Fragrances Inc. Praxair Inc. Telecommunication Services - 2.3% AT&T Inc. Utilities - 2.6% NextEra Energy Inc. Total Common Stock (Cost $129,376,581) Repurchase Agreement - 3.8% With U.S. Bank National Association issued 9/28/12 at 0.01%, due 10/1/12, collateralized by $1,633,195 in Fannie Mae Pool 254725 due 5/1/33 and $4,289,740 Ginnie Mae Series GNR 2004-19 due 3/20/34.Proceeds at maturity are $5,806,834 (Cost $5,806,829) TOTAL INVESTMENTS - 101.0% (Cost $135,183,410) NET OTHER ASSETS AND LIABILITIES - (1.0%) TOTAL ASSETS - 100% *Non-income producing ADR-American Depository Receipt PLC-Public Limited Company Dividend Income Fund – September 30, 2012 COMMON STOCK - 94.0% Shares Value (Note 1) Consumer Discretionary - 8.3% McDonald's Corp. Omnicom Group Inc. Target Corp. Time Warner Inc. Viacom Inc., Class B* Consumer Staples - 13.4% Coca-Cola Co./The Diageo PLC, ADR Nestle S.A., ADR PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co./The Sysco Corp. Wal-Mart Stores Inc. Energy - 11.3% Chevron Corp. ConocoPhillips Ensco PLC, ADR Occidental Petroleum Corp. Financials - 17.1% Axis Capital Holdings Ltd. Bank of New York Mellon Corp./The BlackRock Inc. M&T Bank Corp. Northern Trust Corp. PartnerRe Ltd. Travelers Cos. Inc./The US Bancorp Wells Fargo & Co. Health Care - 17.7% Becton Dickinson & Co. Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. Industrials - 12.0% 3M Co. Boeing Co./The Emerson Electric Co. Lockheed Martin Corp. Norfolk Southern Corp. United Parcel Service Inc., Class B United Technologies Corp. Waste Management Inc. Information Technology - 10.2% Accenture PLC, Class A Intel Corp. Linear Technology Corp. Microsoft Corp. Paychex Inc. Materials - 1.5% Air Products & Chemicals Inc. Telecommunication Services - 2.5% AT&T Inc. Total Common Stock (Cost $11,270,947) Repurchase Agreement - 6.2% With U.S. Bank National Association issued 9/28/12 at 0.01%, due 10/1/12, collateralized by $235,232 in Fannie Mae Pool #254725 due 5/1/33 and $617,860 Ginnie Mae Series GNR 2004-19due 3/20/34.Proceeds at maturity are $836,369 (Cost $836,369) TOTAL INVESTMENTS - 100.2% (Cost $12,107,316) NET OTHER ASSETS AND LIABILITIES - (0.2%) TOTAL ASSETS - 100% *Non-income producing ADR-American Depository Receipt PLC-Public Limited Company NorthRoad International Fund – September 30, 2012 COMMON STOCK - 93.8% Shares Value (Note 1) Consumer Discretionary - 6.6% Compass Group PLC, ADR Reed Elsevier PLC, ADR WPP PLC, ADR Consumer Staples - 18.9% Carrefour S.A., ADR Diageo PLC, ADR Imperial Tobacco Group PLC, ADR Kao Corp., ADR Nestle S.A., ADR Tesco PLC, ADR Unilever PLC, ADR Energy - 11.2% ENI SpA, ADR Petroleo Brasileiro S.A., ADR Royal Dutch Shell PLC, ADR Total S.A., ADR Financials - 8.5% Allianz SE, ADR AXA S.A.,ADR HSBC Holdings PLC, ADR Mitsubishi UFJ Financial Group Inc., ADR Health Care - 16.1% GlaxoSmithKline PLC, ADR Novartis AG, ADR Roche Holding AG, ADR Sanofi, ADR Teva Pharmaceutical Industries Ltd., ADR Industrials - 7.3% ABB Ltd.-Spon, ADR Schneider Electric S.A., ADR Secom Co. Ltd., ADR Information Technology - 9.0% Canon Inc., ADR Infosys Ltd.-Sp, ADR SAP AG, ADR Telefonaktiebolaget LM Ericsson, ADR Materials - 12.3% Akzo Nobel NV, ADR BHP Billiton Ltd.-Spon, ADR CRH PLC, ADR Givaudan S.A., ADR Syngenta AG, ADR Telecommunication Services - 3.9% France Telecom S.A., ADR NTT DoCoMo Inc., ADR Total Common Stock (Cost $26,676,385) Repurchase Agreement - 5.9% With U.S. Bank National Association issued 9/28/12 at 0.01%, due 10/1/12, collateralized by $474,948 in Fannie Mae Pool #254725 due 5/1/33 and $1,247,495 Ginnie Mae Series GNR 2004-19 due 3/20/34.Proceeds at maturity are $1,688,680 (Cost $1,688,679) TOTAL INVESTMENTS - 99.7% (Cost $28,365,064) NET OTHER ASSETS AND LIABILITIES - 0.3% TOTAL ASSETS - 100% *Non-income producing ADR-American Depository Receipt PLC-Public Limited Company Madison Institutional Equity Option Fund – September 30, 2012 COMMON STOCK - 45.6% Shares Value (Note 1) Consumer Discretionary - 2.4% Best Buy Co. Inc. Energy - 6.1% Apache Corp. Canadian Natural Resources Ltd. Financials - 16.6% Bank of America Corp. Goldman Sachs Group Inc. Morgan Stanley State Street Corp. Health Care - 11.4% Community Health Systems Inc.* Mylan Inc.* Teva Pharmaceutical Industries Ltd., ADR Information Technology - 9.1% Cisco Systems Inc. FLIR Systems Inc. Hewlett-Packard Co. Total Common Stock (Cost $1,638,635) Repurchase Agreement - 54.5% With U.S. Bank National Association issued 09/28/12 at 0.01%, due 10/01/12, collateralized by $446,254.43 in (Fannie Mae Pool #254725) due 05/01/33 and $1,172,128.92 in Ginnie Mae Series GNR 2004-19 due 03/20/34. Proceeds at maturity are $1,586,659.70 (Cost $1,586,658) TOTAL INVESTMENTS - 100.1%(Cost $3,225,293) NET OTHER ASSETS AND LIABILITIES - (0.1%) TOTAL ASSETS - 100% *Non-income producing ADR-American Depository Receipt Notes to Quarterly Holdings Report 1. Portfolio Valuation: Securities traded on a national securities exchange are valued at their closing sale price except for securities traded on NASDAQ which are valued at the NASDAQ official closing price ("NOCP").Repurchase agreements and other securities having maturities of 60 days or less are valued at amortized cost, which approximates market value.Securities having longer maturities, for which quotations are readily available, are valued at the mean between their closing bid and ask prices.Securities for which market quotations are not readily available are valued at their fair value as determined in good faith under procedures approved by the Board of Trustees. Each fund has adopted the Financial Accounting Standards Board (“FASB”) applicable guidance on fair value measurements.Fair value is defined as the price that each fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy is used to maximize the use of observable market data “inputs” and minimize the use of unobservable “inputs” and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – unadjusted quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rate volatilities, prepayment speeds, credit risk, benchmark yields, transactions, bids, offers, new issues, spreads and other relationships observed in the markets among comparable securities, underlying equity of the issuer; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the funds to measure fair value for the period ended September 30, 2012 maximized the use of observable inputs and minimized the use of unobservable inputs.As of September 30, 2012, none of the funds held securities deemed as a Level 3. The following is a summary of the inputs used as of September 30, 2012 in valuing the funds’ investments carried at fair value: Value at Fund (Level 1) (Level 2) (Level 3) 9/30/2012 Investors Fund Common Stocks $- $- Repurchase Agreement $- Mid-Cap Fund Common Stocks $- $- Repurchase Agreement $- Disciplined Equity Fund Common Stocks $- $- Repurchase Agreement $- Dividend Income Fund Common Stocks $- $- Repurchase Agreement $- NorthRoad International Fund Common Stocks $- $- Repurchase Agreement $- Madison Institutional Equity Option Fund Common Stocks $- $- Repurchase Agreement $- In May 2011, FASB issued ASU 2011-04, modifying Topic 820, Fair Value Measurements and Disclosures.At the same time, the International Accounting Standards Board (“IASB”) issued International Financial Reporting Standard (“IFRS”) 13, Fair Value Measurement.The objective by the FASB and IASB is convergence of their guidance on fair value measurements and disclosures.The effective date of the ASU is for Interim and annual periods beginning after December 15, 2011.The Funds have adopted the disclosures required by this update. In December 2011, the International Accounting Standards Board (IASB) and the FASB issued ASU 2011-11 “Disclosures about Offsetting Assets and Liabilities.” These common disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a portfolio’s financial position. They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition, ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of IFRS. ASU 2011-11 requires entities to disclose both gross and net information about both instruments and transactions eligible for offset in the financial position; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. The Investment Adviser is currently evaluating the implications of ASU 2011-11 and its impact on financial statements disclosures. Investment Transactions: Investment transactions are recorded on a trade date basis. The cost of investments sold is determined on the identified cost basis for financial statement and federal income tax purposes. 2. Discussion of Risks:Please see the most current version of the Fund's prospectus for a discussion of risks associated with investing in the Funds.Although the Investment Adviser seeks to appropriately address and manage the risks identified and disclosed to you in connection with the management of the securities in the Funds, you should understand that the very nature of the securities markets includes the possibility that there are additional risks of which we are not aware.We certainly seek to identify all applicable risks and then appropriately address them, take appropriate action to reasonably manage them and, of course, to make you aware of them so you can determine if they exceed your risk tolerance.Nevertheless, the often volatile nature of the securities markets and the global economy in which we work suggests that the risk of the unknown is something you must consider in connection with your investments in securities.Unforeseen events have the potential to upset the best laid plans of man, and could, under certain circumstances produce the material loss of the value of some or all of the securities we manage for you in the Funds. Item 2. Controls and Procedures. (a) The registrant's principal executive officer and principal financial officer determined that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act") are effective, based on their evaluation of these controls and procedures within 90 days of the date of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act. There were no significant changes in the Trust's internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation. The officers identified no significant deficiencies or material weaknesses. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Madison Mosaic Equity Trust By: (signature) W. Richard Mason, CCO and Assistant Secretary Date: November 21, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, Principal Executive Officer Date: November 21, 2012 By: (signature) Greg Hoppe, Principal Financial Officer Date: November 21, 2012
